IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON
                                                    FILED
                        DECEMBER 1997 SESSION
                                                     January 9, 1998

                                                   Cecil Crowson, Jr.
STATE OF TENNESSEE,               )                 Appellate C ourt Clerk
                                  )    NO. 02C01-9701-CC-00048
      Appellee,                   )
                                  )    MADISON COUNTY
VS.                               )
                                  )    HON. FRANKLIN MURCHISON,
HERMAN MONTRELL MARTIN,           )    JUDGE
                                  )
      Appellant.                  )    (Probation Revocation)



FOR THE APPELLANT:                     FOR THE APPELLEE:

GEORGE MARTIN GOOGE                    JOHN KNOX WALKUP
District Public Defender               Attorney General and Reporter

DANIEL J. TAYLOR                       CLINTON J. MORGAN
Assistant Public Defender              Assistant Attorney General
227 W. Baltimore Street                Cordell Hull Bldg. - 2nd Floor
Jackson, TN 38301-6137                 425 Fifth Avenue North
                                       Nashville, TN 37243-0493

                                       JAMES G. WOODALL
                                       District Attorney General

                                       LAWRENCE E. NICOLA
                                       Assistant District Attorney General
                                       225 Martin Luther King Dr.
                                       P. O. Box 2825
                                       Jackson, TN 38302-2825




OPINION FILED:



AFFIRMED PURSUANT TO RULE 20



JOE G. RILEY,
JUDGE
                                     ORDER


       Herman Montrell Martin, the defendant, appeals the revocation of his

probation by the Madison County Circuit Court. The sole issue presented for our

review is whether the trial court erred in revoking probation. We AFFIRM the

judgment of the trial court pursuant to Rule 20 of the Tennessee Court of Criminal

Appeals.



       On June 3, 1994, defendant received an eight-year sentence in the

community corrections program for the offense of possession of cocaine over 0.5

grams with intent to sell.     On September 12, 1995, his participation in the

community corrections program was revoked, and he was ordered to serve his

sentence in the Tennessee Department of Correction. He was released from the

Tennessee Department of Correction on or about January 31, 1996, after he

completed the boot camp program.



       Defendant met with his probation officer for the first and only time on

February 12, 1996. In March 1996, he was arrested on other charges. Defendant

did not report these arrests to his probation officer. In short, he did nothing he was

required to do while on probation. At his revocation hearing he explained that he

was scared to meet with the probation officer because he was afraid he would be

arrested on a warrant.



       In revoking probation the trial court noted that the defendant had “flunked out

twice.” The trial court was certainly within its discretion to revoke probation in view

of the defendant’s history.



       After thoroughly reviewing the record, the briefs, and the law governing the

issue presented by the defendant, we conclude that the trial court did not err by

revoking defendant’s probation. Accordingly, pursuant to Rule 20 of the Tennessee

Court of Criminal Appeals, we AFFIRM the judgment of the trial court.

                                          2
                            JOE G. RILEY, JUDGE




CONCUR:



JERRY L. SMITH, JUDGE




CURWOOD WITT, JUDGE




                        3